 SERVICE TRADE CHAUFFEURS, SALESMEN, AND HELPERS 123On these facts we find that, although the Union is presently claimingto represent certain employees of the Employer, neither it nor anyother labor organization claims to represent the employees in the unitalleged as appropriate in the Employer's petition.'Under these cir-cumstances, we find that the petition does not raise a question con-cerning representation, within the meaning of Section 9 (c) (1) andSection 2 (6) and (7) of the Act .4Accordingly, we shall dismiss thepetition.r,OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.3There are about 75 employees in the unit alleged in the petition,and about 35 in thegroup which the Union claims to represent.N Coeur d'Alene Gi ocers Association, 88 NLRB44,Ny-Lint ToolCMannfacturuul Co.,77 NLRB 6425In view of our disposition of this proceeding, we find it unnecessary to consider thealternative grounds advanced by the Union in support of its motion to dismiss.SERVICE TRADE CHAUFFEURS, SALESMEN, AND HELPERS LOCAL 145, (Ai soKNOWN AS FOOD, BEVERAGE AND EXPRESS DRIVERS LOCAL UNIONNo. 145) AFFILIATED WITH INTERNATIONAL BROTHERHOOD OrTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFLandTHE HOWLAND DRY GOODS COMPANY AND MEIGS ce, CO.,INC. AND D. M. READ COMPANY.Cases Nos. '2-CC-64, 2-CCi--65,and 2-CC-66.November 07, 1951Supplemental DecisionOn August 31, 1949, the National Labor Relations Board issued itsDecision and Order in this case (85 NLRB 1037), in which it foundthat the Respondent Local 145 had engaged in certain unfair laborpractices affecting commerce, and ordered the Respondent to ceaseand desist therefrom and take certain affirmative remedial action.The Board thereafter petitioned the United States Court of Ap-peals for the Second Circuit to enforce its Order against the Respond-ent.On July 31, 1951, the court of appeals issued its decision (191F. 2d 65), enforcing that portion of the Board's Order which wasbased on the finding that the Respondent had violated Section 8 (b)(4) (A) and (B) of the National Labor Relations Act, as amended,in its picketing of the D. M. Read Company warehouse, Bridgeport,Connecticut, but remanding the balance of the case to the Board for97 NLRB No. 24 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purpose of receiving furthermaterialevidence, if available, andreconsideringthe legality of the Respondent's picketing of the areasand stores involved in the proceeding (other than the area contiguousto the D. M. Read Company warehouse) in the light of the criteriaestablished by the Board inSailors' Union of the Pacific (Moore DryDock Company),92 NLRB 547.On October 12, 1951, the Board notified the parties that any'partywhich desired to introduce additional evidence pursuant to the court'sremand should, on or before October 23, 1951, so advise the Boardand submit contemplated offers of proof which would be adduced ata reopened hearing before a Trial Examiner.No response to the notice of October 12, 1951, has been receivedfrom any of the parties, and it accordingly appears that further evi-dence is not available to the Board.The Board has therefore re-viewed the existing record in this proceeding in the light of theprinciples stated in theSailors' Unioncase and finds that the picket-ing in the case does not meet the tests of theSailors' Unioncase.TheBoard consequently concludes that no change in the Board's Decisionand Order of August 31, 1949, is required or supported by theSailors'Unioncase.On September 16, 1948, the Respondent requested recognition asthe bargaining agent for the employees of Bridgeport United De-livery, Inc., (herein called Delivery) which rents trucks to D. M.Read Company and the Howland Dry Goods Company, both retaildepartment stores, and supplies these companies and Meigs & Co.,Inc.,with delivery service.The Respondent, which had not beencertified as bargaining representative for Delivery's employees, beganpicketing Delivery on September 21.On September 23, or shortly thereafter, pickets appeared at thethree stores.Drivers of other transportation companies with de-liveries to and from the Howland and Meigs stores refused to crossthe picketlines.The testimony adduced at the hearing shows thatat Read a picket was stationed at the top of a ramp to the entrancethrough which the store receives all of its supplies.At Meigs thepickets walked along the sidewalk curb from the corner on one streetto the end of the building; on the other street, on which the store islocated, they walked from the corner past the customer entrance tothe delivery chute.According to the testimony the pickets "patrolled"the store and, although the picketing was not continuous, it was con-ducted for relatively long periods of time-according to one uncon-tradicted witness, every time he looked out the pickets were there.AtHowland the pickets did not patrol the company's premises the entireday, but nevertheless on September25 were seenat about 8:45, acoupleof times later, and were gone by 3: 30 in the afternoon, and on DAVIS MOTOR COMPANY, INC.125September 28 were seen from about 10: 30 in the morning to 3 in theafternoon.At this store the picket line was out in front of the ship-ping entrance "a good 20 feet."Delivery, which normally makespickups from the stores at regularly scheduled intervals, picked upsome packages although its service was definitely curtailed duringthe period of the dispute.At Meigs the sign carried by the picket atfirst charged Meigs with having been unfair to the Respondent; about1 hour later this sign was revised to conform to the placards borneat the other stores which indicated that Delivery Company was unfair .'to the Respondent.In our opinion, the foregoing uncontroverted evidence in the recordin this case reasonably leads to the inference, and we find, that thepicketing at the three stores involved was not picketing of the primaryemployer under the criteria of theSailors'Unioncase.The Boardconcludes that the picketing was not strictly limited to times whenthe trucks of Delivery were located on the store premises nor to timeswhen the primary employer, Delivery, was engaged in its normalbusiness at the stores.The picketing, although irregular, did occurfor relatively long periods of time and was not related or limited tothe arrival and departure of Delivery's trucks which ran on a defi-nitely curtailed schedule during the period of the dispute.Nor wasthe picketing limited to places reasonably close to the location ofDelivery's trucks-the pickets patrolled along the sidewalk curb ontwo sides of one of the stores and at another were at least 20 feet outin front of the entrance.Furthermore, at least in one instance, theplacard borne by a picket stated that the Respondent's dispute waswith the secondary employer.Accordingly, we hereby affirm the Decision and Order of August31, 1949, without modification.MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision.DAVIS MOTOR COMPANY, INC.andINTERNATIONAL ASSOCIATION OFMACHINISTS,LOCAL LODGE No. 778, AFL, AND INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA, OVER-THE-ROAD AND CITY TRANSFERDRIVERS,HELPERS,DOCKMEN AND WAREHOUSEMEN,LOCAL No. 41, AFL,JOINTLY, PETITIONER.Case No. 17-RC-1093.November 27, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Margaret L. Fassig,97 NLRB No. 22.